IN THE COURT OF APPEALS OF NORTH CAROLINA

                                               2022-NCCOA-551
                                                 No. COA 22-118

                                             Filed 16 August 2022

     Ashe County, No. 19 JT 32

     IN THE MATTER OF: A.D.



             Appeal by Respondent from an order entered 13 September 2021 by Judge

     David V. Byrd in Ashe County District Court. Heard in the Court of Appeals 8 June

     2022.


             Peter Wood, for the Respondent-Appellant.

             Reeves, DiVenere, Wright, Attorneys at Law, by Anné C. Wright, for Ashe
             County Department of Social Services, Petitioner-Appellee.

             Paul W. Freeman, Jr. and Matthew D. Wunsche, for the Guardian ad Litem.


     WOOD, Judge.

¶1           Respondent-Father (“Father”) appeals an order terminating his parental

     rights to his minor child, A.D. (“Allison”)1, on the ground of willful failure to make

     reasonable progress to correct the conditions that led to his child’s removal from his

     care. See N.C. Gen. Stat. § 7B-1111(a)(2) (2021). Because we hold the evidence does

     not support all the findings of fact and the findings of fact do not support the trial

     court’s conclusion that grounds existed to terminate Father’s parental rights, we



             1   We use pseudonyms to protect the child’s identity and for ease of reading.
                                                   IN RE: A.D.

                                                2022-NCCOA-551

                                                Opinion of the Court



     reverse the order of the trial court.

                            I.    Factual and Procedural Background

¶2         Respondent-Mother (“Mother”)2 gave birth to Allison on August 5, 2019.

     Mother was unmarried at the time of Allison’s birth. Before Allison was born, Mother

     was in a relationship with Father for approximately three or four months prior to

     becoming pregnant and for one or two months after learning she was pregnant.

     According to Mother, the relationship ended due to Mother’s concerns that Father

     suffered from mental health issues and what she described as aggressiveness.

     Mother told Father that she was pregnant prior to Allison’s birth and contacted him

     from the hospital after giving birth.

¶3         Seven days after Allison’s birth, Ashe County Department of Social Services

     (“DSS”) filed a petition alleging Allison to be neglected because the child tested

     positive for barbiturates at birth and Mother tested positive for amphetamines for

     which she was not prescribed. Mother admitted to using amphetamines and smoking

     methamphetamine during her pregnancy. The petition did not list a father for

     Allison. DSS was awarded non-secure custody of Allison. Two days later, at a hearing

     for continued non-secure custody, Mother testified that Allison’s father may be Father

     or another individual, and subsequently, the trial court ordered Father to submit to




           2   Mother did not appeal the trial court’s orders, and thus is not a party to this action.
                                                IN RE: A.D.

                                             2022-NCCOA-551

                                             Opinion of the Court



     DNA testing. On this same day, Mother provided DSS with a phone number to reach

     Father, but the phone number was disconnected. DSS was later able to locate Father

     through other means and served Father with an order to submit to DNA testing on

     September 12, 2019 while he was in the custody of the Rowan County Jail. According

     to Ms. Charity Ballou (“Ms. Ballou”), the foster care social worker assigned to work

     with Allison, DSS did not make contact with Father until mid to late October 2019.

     Father completed DNA testing on November 4, 2019. On November 8, 2019, Allison

     was adjudicated neglected based upon Mother’s substance abuse. The order did not

     contain any findings relating to the putative father of the child. On November 21,

     2019, Father received his paternity test results, which concluded the probability of

     Father’s paternity was 99.99%.

¶4          During the January 10, 2020 review hearing, paternity for Allison was

     established. The trial court granted Father supervised, bi-weekly, one-hour visits

     with Allison. At the time of the hearing, Father lived with his girlfriend and her

     parents in Rockwell; was employed with Premier Heating and Air in Rowan County;

     and did not hold a valid driver’s license but did have a vehicle.3 The trial court found

     that “[a]t this point [Father] is not participating in a family service case plan and has

     just recently become involved in the child’s life.” The trial court concluded that the



            3  We take judicial notice that the distance between Father’s residence in Rowan County and
     Allison’s foster placement in Ashe County was approximately 105 miles.
                                                   IN RE: A.D.

                                                2022-NCCOA-551

                                                Opinion of the Court



     best primary permanent plan of care for Allison was reunification with a secondary

     plan of adoption. On January 23, 2020, Father entered into a family service case plan

     with DSS and agreed to: maintain steady employment, obtain stable housing and

     transportation, communicate with DSS, take parenting classes, and attend visits

     with Allison.

¶5         At a permanency planning review hearing on February 28, 2020, the trial court

     found that Father was living in Rockwell, North Carolina with his girlfriend 4, but

     was attempting to relocate to Ashe County to live near Allison, including applying for

     employment in that county at Nations Inn and construction jobs. The court also found

     that Father did not have a valid driver’s license; was working with a day labor

     company part-time in Rowan County; had made himself available to the court, DSS,

     and GAL; and had signed up for a parenting program in Rowan County. In terms of

     visitation, the trial court found that Father had difficulty attending his visits with

     Allison because of lack of transportation and had attended three visits at the time of

     the hearing. The trial court modified Father’s supervised visitation to occur once per

     week for one hour and ordered reasonable efforts towards reunification with Mother

     and Father be made to eliminate the need for Allison’s placement in foster care.

¶6         Father’s case plan was later amended in March 2020. DSS communicated with




           4   The record refers to Father’s girlfriend as his wife. Father and girlfriend never married.
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



     Father to discuss “some ongoing concerns, based on collateral information that there

     was potentially some substance use and mental health issues.” Subsequently, Father

     agreed to take a substance use assessment through Daymark, follow any resulting

     recommendations, and submit to random urine drug screens. 5              DSS then made

     referrals to different Daymark locations based upon the counties in which he was

     living between March and December 2020: namely, Rowan County, Ashe County, and

     Watauga County.

¶7          On May 16, 2020, Father entered into an agreement to pay child support for

     Allison in the amount of $50 per month and $25 per month towards arrears owed

     beginning June 1, 2020.

¶8          At a May 22, 2020 permanency plan review hearing, two months into the

     pandemic, the trial court found that Father continued to live in Rockwell at his

     girlfriend’s parent’s residence. In terms of his employment, the trial court found that

     he was currently unemployed but seeking employment, having previously “worked

     for the Coffee House Restaurant (1-2 weeks), a day labor company, [and] more

     recently for McDonald’s (for 3-4 weeks).”            Father was living off the stimulus

     payments, due to the COVID-19 pandemic, he and his girlfriend received. The court




            5 We note that other than in the trial court’s TPR order, the family service case
     plan’s requirement for Father to submit to random urine drug screens does not appear in
     any DSS report or prior order of the trial court.
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



     found that Father had 1) paid all fines to have his driver’s license restored; 2)

     completed parenting classes and obtained certification of his completion along with

     his girlfriend; and 3) made himself available to the court, DSS, and GAL. Because

     Father resided with his girlfriend and her family, the trial court found she too needed

     to enter into a family service case plan with DSS. The trial court also found that

     since the beginning of the COVID-19 pandemic, Father had participated in weekly

     supervised video conference calls with his daughter via Zoom, which had gone well,

     and had sent Easter presents to his daughter. The trial court determined that Father

     was participating and cooperating with the family service case plan and continued

     the primary permanent plan of care being reunification with a secondary permanent

     plan of care being adoption. Shortly after the review hearing, in approximately June

     or July 2020, Father ended his relationship with his girlfriend because he did not feel

     that she was on “the same page . . . as far as . . . providing for [Allison] and assisting

     [him] and [his] efforts to have [Allison] in [his] life.”

¶9          A permanency plan review hearing was held on September 11, 2020. At the

     time of the hearing, Father lived at the Hospitality House located in Boone, North

     Carolina, and “for a period of time had to stay in a tent on the grounds of the

     Hospitality House due to COVID-19 restrictions.” Father resubmitted an application

     to HUD for housing allowances, opened a bank account, and saved money for housing.

     In terms of employment, the court found that Father had worked for a construction
                                               IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       company in Boone for approximately two months. Father also received advice and

       help from the Director of the Hospitality House to build a support network. At the

       time, Father was on probation for larceny and was required to pay probation fees.

       The court also found that transportation was a barrier for Father and “[i]t would be

       easier for him to visit [Allison] every other week rather than once weekly.” Father

       would not be eligible to apply for reinstatement of his driver’s license until November

       2020. From July 21, 2020 until August 6, 2020, Father was incarcerated.

¶ 10         On August 24, 2020, Father submitted to a drug screen, which according to the

       court, “was inconclusive due to the creatinine level being lower than normal. This

       could be due to kidney failure, or he tampered with the drug screen.” A substance

       abuse assessment for Father was scheduled on August 26, 2020, but he did attend

       that appointment or a second appointment.

¶ 11         After the May 2020 hearing, Father attended five (one in June, two in July,

       and two in August) of the ten scheduled visits with Allison between the May and

       September hearings. According to Father, he and Allison bonded during these visits

       and having his daughter “helped him to want to do better.” Father was also under

       order to pay child support, and accordingly, paid $300 towards his child support

       obligation on the day of the hearing.    Ms. Ballou testified that during this period of

       time, there were “times where phone numbers would change, where we were unable

       to make contact, but overall, I would say that [Father] has been – at least once per
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       month I have been able to somehow make contact with him.” Ms. Ballou further

       reported that during this time, “there have been times in which he has been difficult

       to locate or that there have been many attempts made to get that one contact in per

       month and then there have been other months where he has been very

       communicative where I have -- I would say -- regular contact with him.” The court

       changed the primary permanent plan of care for Allison to adoption, with a secondary

       plan of care of reunification with her parents.

¶ 12         On December 9, 2020, DSS filed a petition to terminate Father’s and Mother’s

       parental rights to Allison. The petition, as it pertained to Father, stated that: Allison

       was adjudicated as neglected; Father failed to pay child support and willfully left

       Allison in placement outside of the home for more than twelve months without

       showing to the satisfaction of the court that reasonable progress was made; the trial

       court at no time had determined that Father was capable of providing a safe and

       stable home for Allison; and the trial court never approved unsupervised visitations

       between Allison and Father.

¶ 13         On February 5, 2021, Mother relinquished her parental rights to Allison. The

       trial court conducted the hearing on DSS’s petition to terminate Father’s parental

       rights on May 3, 2021.

¶ 14         At the termination hearing, Ms. Ballou testified that Father’s communication

       with DSS was sporadic, there had been times in which Father was difficult to locate
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       as he moved frequently and allegedly had issues with his phones being disconnected,

       but that she was somehow able to contact him once per month. Ms. Ballou reported

       that while Father was supposed to maintain contact with her on a weekly basis, keep

       her informed of any changes in his residence or contact information, and notify her of

       changes in his employment, he only did so “[a]t times, but not at others.”

¶ 15         According to Ms. Ballou, since Allison entered the care of DSS, Father had

       lived at eight different addresses, although not all of them had been verified by DSS.

       At the time of the January 10, 2020 review hearing, Father and his girlfriend were

       living in Rowan County and staying with his girlfriend’s parents. At the February

       28, 2020 permanency planning hearing, it was determined that Father and his

       girlfriend had moved to Watauga County and lived at a homeless shelter. Shortly

       after, Father lived in a hotel room paid for by DSS, and DSS purchased a tent for

       Father. In May 2020, Father lived at the Hospitality House in Watauga County.

       Father was incarcerated briefly from July to August 2020 and remained on

       supervised probation until January 2021. After his release from incarceration, and

       upon receiving HUD assistance, Father began renting a two-bedroom, single

       bathroom home on February 15, 2021, for a one-year lease period. At the time of the

       termination hearing, Father still resided at the rental home. Ms. Ballou testified

       that the home was well-kept; well stocked with food; and included a room for Allison
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       set up with provisions such as clothes, diapers, wipes, shoes, toys, a highchair, and a

       stroller.

¶ 16          The trial court found that Father “has had various jobs but is currently self-

       employed working for his neighbor.” When Father’s case plan was developed on

       January 23, 2020, Father engaged in odd jobs such as in construction and general

       labor, but never provided verification of employment to DSS. Ms. Ballou testified

       that in the Spring of 2020, DSS helped Father obtain employment at a local

       restaurant, but he worked there only for two or three days. In May 2020, Father

       reported he was working odd jobs that provided him with some income. In July 2020,

       Father found a full-time job working construction, was able to save money for

       housing, and opened a bank account. Father’s income for the year of 2020 was

       $3,400.00. At the time of the termination hearing, Father was self-employed, working

       for his neighbor doing jobs in carpentry and construction. Ms. Ballou testified Father

       furnished verification of his employment the week before the termination hearing

       and provided nine bank deposit slips for jobs worked from December 2020 to March

       2021. At the termination hearing, Father testified that he earned approximately

       $1,000 a week and had no difficulty paying his house rent, which was $450 per month

       after the $200 HUD monthly assistance.

¶ 17          As required by his case plan, Father completed a parenting program in May

       2020. In terms of visitation, the trial court found that Father was approved to have
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       two supervised visitations per month with Allison, for two hours at a time. However,

       at a hearing on September 11, 2020, Father requested that the visits be reduced to

       once per month due to his work schedule, but that change was not implemented. The

       trial court found that since visitation began in January 2020, Father only missed a

       total of seven visits during the time Allison was in foster care. Ms. Ballou clarified

       during the termination hearing that these “missed” visits were primarily early in the

       case and that his visits had become more stable over time. At a May 22, 2020

       permanency planning review hearing, the trial court found that since the COVID-19

       pandemic, he had participated in weekly video conference calls via Zoom with Allison,

       which had gone well.

¶ 18         Since the September 11, 2020 permanency planning review hearing, Ms.

       Ballou testified that Father has been consistent in making his visits with Allison,

       “has been appropriate in his interactions” with his daughter, and since December,

       has provided food and other small gifts for Allison during the visits. Father testified,

       and Ms. Ballou confirmed, that he has been in contact with the Children’s Council in

       Boone to learn about what would be developmentally appropriate for Allison’s age

       group and “how to become a better father.” Father also testified that he signed up for

       two additional parenting classes through the Children’s Council, which were to start

       in Fall 2021.

¶ 19         In accordance with his case plan, Father paid the necessary fees to restore his
                                            IN RE: A.D.

                                         2022-NCCOA-551

                                         Opinion of the Court



       driver’s license on March 24, 2021. Pursuant to Father’s parenting plan regarding

       issues of substance abuse and mental health, Ms. Ballou stated she first made a

       referral for Father’s mental health and substance abuse assessment in March 2020.

       Referrals were requested for Father in three different counties based upon where he

       resided throughout the life of the case so as to make assessments and any follow-ups

       more convenient for him. Father completed a virtual assessment on December 29,

       2020. When asked at the termination hearing why Father took nine months to

       complete the assessment, Father testified that: “It's been a hard past year or so” as

       the COVID-19 pandemic occurred during this time which affected scheduling and

       transportation. Father at times lacked proper transportation; was on probation

       during part of this period of time; “was having to take off work quite a bit and,

       unfortunately, it did take some time to get the assessment from Daymark”;

       underwent a learning process in emailing documentation to Daymark; experienced

       “some phone technology issues”; and had his phones disappear or break due to his

       line of work.

¶ 20         As a result of the assessment, Father was diagnosed with borderline

       personality disorder, and it was recommended that he engage in individual therapy
                                               IN RE: A.D.

                                            2022-NCCOA-551

                                            Opinion of the Court



       and DBT6 group therapy weekly. Ms. Ballou testified that Father attended a therapy

       session on January 4, 2021. While Father signed up for three group sessions in April

       2021, he was a “no-show” for all sessions. Father was requested to submit to five

       drug screens and submitted to two of them. One of these tests was negative and the

       other was inconclusive. Father did not take three of the drug screens because, when

       DSS asked Father at visitations with Allison to take them, he stated, “he could not

       stay or his ride could not wait long enough for him to submit to a screen.” At the

       termination hearing, Ms. Ballou testified that because Father did not reside in Ashe

       County, it was difficult to find locations “to have him go on in and screen. So, there

       have not been very many tests requested due to that fact.”

¶ 21          Father’s counsel questioned Ms. Ballou regarding her knowledge of a letter

       written by Father’s former probation officer which was previously submitted at a

       February 12, 2021 hearing.7 The letter in question stated that Father had submitted

       to two drug screens on December 21, 2020 and January 20, 2021, and both results



              6  Dialectical Behavioral Therapy or DBT is an “evidence-based treatment that brings
       together cognitive-behavioral strategies and acceptance-validation strategies to help
       individuals with intense emotional suffering and dysfunctional behaviors” and has been
       used in the treatment of “substance abuse, disordered eating, anger, depression, anxiety,
       and interpersonal difficulties.” Dialectical Behavioral Therapy, UNC SCH. OF SOC. WORK,
       https://cls.unc.edu/upcoming-programs-2016-2017/clinical-lecture-institutes/dbt/ (last
       visited July 7, 2022).
               7 The record before us does not contain a copy of the February 12, 2021 permanency

       planning review hearing. However, this review hearing and the evidence that was
       submitted therein is consistently referred to in the TPR hearing’s transcripts.
                                                   IN RE: A.D.

                                                2022-NCCOA-551

                                                Opinion of the Court



       were negative.

¶ 22            In the termination order, the trial court found that Allison remained in the

       care and custody of DSS continuously since August 12, 2019, and at the time of the

       termination hearing, had been in the care and custody of DSS for approximately 21

       months. The trial court also found that although Father had made some progress on

       his case plan, his progress “has not been adequate to meet the needs standing in his

       way to provide proper and adequate care for [Allison].” Therefore, the trial court

       concluded grounds existed for the termination of Father’s parental rights based on

       Father willfully leaving Allison in foster care or placement outside the home for more

       than 12 months “without showing to the satisfaction of the court that reasonable

       progress under the circumstances has been made in correcting those conditions which

       led to the removal of [Allison].” At disposition, the court further concluded that it

       was in Allison’s best interests to terminate Father’s parental rights. The termination

       order was entered on September 13, 2021, and Father entered written notice of appeal

       on September 23, 2021.

                                          II.       Discussion

¶ 23            Father’s sole contention on appeal is that the trial court committed prejudicial

       error by terminating his parental rights on the ground of willfully leaving Allison in

       foster care, when this is not supported by clear, cogent, and convincing evidence. We

       agree.
                                                    IN RE: A.D.

                                                 2022-NCCOA-551

                                                 Opinion of the Court



       A. Standard of Review

¶ 24          Termination of parental rights actions consist of a two-stage process:

       adjudication and disposition. N.C. Gen. Stat. §§ 7B-1109, 7B-1110 (2021); In re

       A.U.D., 373 N.C. 3, 5, 832 S.E.2d 698, 700 (2019). At the adjudicatory stage, “the

       petitioner bears the burden of proving by ‘clear, cogent, and convincing evidence’ the

       existence of one or more grounds for termination under section 7B-1111(a) of the

       General Statutes.”8 In re A.U.D., 373 N.C. at 5, 832 S.E.2d at 700 (quoting N.C. Gen.

       Stat. § 7B-1109(f)). We review a trial court’s adjudication that grounds exist to

       terminate parental rights to determine “whether the trial court’s findings of fact are

       supported by clear, cogent, and convincing evidence and whether those findings

       support the trial court’s conclusions of law.” In re A.B.C., 374 N.C. 752, 760, 844

       S.E.2d 902, 908 (2020) (citation omitted).            “The trial court’s conclusions of law are

       reviewable de novo on appeal.” In re J.S.L., 177 N.C. App. 151, 154, 628 S.E.2d 387,

       389 (2006) (cleaned up). “Clear, cogent, and convincing evidence is evidence which

       should fully convince.” North Carolina State Bar v. Talford, 147 N.C. App. 581, 587,




              8 While this Court reviews a trial court’s conclusion that grounds exist to terminate parental
       rights under N.C. Gen. Stat. § 7B-1111(a) to determine whether the findings are supported by clear,
       cogent and convincing evidence and the findings support the conclusions of law, In re M.P.M., 243
       N.C. App. 41, 45, 776 S.E.2d 687, 690 (2015), the statute specifies that the burden in termination
       proceedings “is on the petitioner or movant to prove the facts justifying the termination by clear and
       convincing evidence.” N.C. Gen. Stat. § 7B-1111(b).
                                                 IN RE: A.D.

                                              2022-NCCOA-551

                                              Opinion of the Court



       556 S.E.2d 344, 349 (2001) (cleaned up), aff’d as modified, 356 N.C. 626, 576 S.E.2d

       305 (2003).

¶ 25          In making this determination, “[u]nchallenged findings are deemed to be

       supported by the evidence and are binding on appeal.” In re K.N.K., 374 N.C. 50, 53,

       839 S.E. 2d 735, 738 (2020) (cleaned up). We are bound by the trial court’s findings

       “where there is some evidence to support those findings, even though the evidence

       might sustain findings to the contrary.” In re Montgomery, 311 N.C. 101, 110-11, 316

       S.E.2d 246, 252-53 (1984) (citations omitted). “On appeal, this Court may not reweigh

       the evidence or assess credibility.”       In re K.G.W., 250 N.C. App. 62, 67, 791 S.E.2d

       540, 543 (2016) (citing Kelly v. Duke Univ., 190 N.C. App. 733, 738-39, 661 S.E.2d

       745, 748 (2008)). Additionally, we review “only those findings necessary to support

       the trial court’s determination that grounds existed to terminate [Father’s] parental

       rights.”    In re T.N.H., 372 N.C. 403, 407, 831 S.E.2d 54, 58-59 (2019) (citation

       omitted).

¶ 26          Pursuant to N.C. Gen. Stat. § 7B-1111(a)(2), a trial court may terminate

       parental rights upon a finding that “[t]he parent has willfully left the juvenile in

       foster care or placement outside the home for more than 12 months without showing

       to the satisfaction of the court that reasonable progress under the circumstances has

       been made in correcting those conditions which led to the removal of the

       juvenile.” N.C. Gen. Stat. § 7B-1111(a)(2); In re A.M., 377 N.C. 220, 2021-NCSC-42,
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       ¶ 16.

¶ 27           A finding that a parent acted willfully for purposes of section 7B-1111(a)(2)

       “does not require a showing of fault by the parent. A [Father’s] prolonged inability to

       improve [his] situation, despite some efforts in that direction, will support a finding

       of willfulness regardless of [his] good intentions, and will support a finding of lack of

       progress sufficient to warrant termination of parental rights.” In re B.J.H., 378 N.C.

       524, 2021-NCSC-103, ¶ 12 (quoting In re J.S., 374 N.C. 811, 815, 845 S.E.2d 66, 71

       (2020)). A “finding of willfulness is not precluded even if the [Father] has made some

       efforts to regain custody of the children.” In re Nolen, 117 N.C. App. 693, 699, 453

       S.E.2d 220, 224 (1995) (citation omitted).         Although Allison was removed from

       Mother’s home and placed in custody before Father’s paternity was established, we

       have previously determined that in order for a parent to avoid the termination of his

       or her parental rights under § 7B-1111(a)(2), the parent is required to “make

       reasonable progress under the circumstances towards correcting those conditions

       that led to the child being placed in [DSS] custody, irrespective of whoever’s fault it

       was that the child was placed in [DSS] custody in the first place.” In re A.W., 237

       N.C. App. 209, 217, 765 S.E.2d 111, 115-16 (2014) (cleaned up).

¶ 28           To assess the reasonableness of Father’s progress in correcting the conditions

       that led to Allison’s placement into DSS custody, Father’s progress is evaluated “for

       the duration leading up to the hearing on the motion or petition to terminate parental
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       rights.” In re A.C.F., 176 N.C. App. 520, 528, 626 S.E.2d 729, 735 (2006). “[A] trial

       court has ample authority to determine that a parent’s ‘extremely limited progress’

       in correcting the conditions leading to removal adequately supports a determination

       that a parent’s parental rights in a particular child are subject to termination”

       pursuant to section 7B-1111(a)(2). In re B.O.A., 372 N.C. 372, 385, 831 S.E.2d 305,

       314 (2019) (citation omitted).

¶ 29         Our Supreme Court has held “parental compliance with a judicially adopted

       case plan is relevant in determining whether grounds for termination exist pursuant

       to N.C.G.S. § 7B-1111(a)(2)” provided that “as long as a particular case plan provision

       addresses an issue that, directly or indirectly, contributed to causing the juvenile’s

       removal from the parental home, the extent to which a parent has reasonably

       complied with the case plan provision is, at minimum, relevant to the determination”

       of whether that parent’s parental rights are subject to termination for failure to make

       reasonable progress. Id. at 384-85, 831 S.E.2d at 313-14 (emphasis added).

¶ 30         Although Father was not a member of the child’s home at the time of removal,

       it was appropriate for DSS to require Father to complete a family service case plan

       so that the child could be returned to a parent once conditions inhibiting reunification

       were met. Accordingly, we look at Father’s progress in correcting the conditions

       which resulted in Allison being placed in DSS custody. In re A.W., 237 N.C. App. at

       217, 765 S.E.2d at 115-16.
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       B. Challenged Findings of Fact

¶ 31         Father challenges the trial court’s finding of fact 10, and challenges 16 of the

       42 sub-findings contained therein. Father contends the trial court’s findings are

       unsupported by competent evidence and leave out crucial information that directly

       affected whether Father had made reasonable progress. The trial court made the

       following contested findings:

                    10. The Court finds as a fact [Father] willfully left the
                    juvenile in foster care or placement outside the home for
                    more than 12 months without showing to the satisfaction
                    of the court that reasonable progress under the
                    circumstances has been made in correcting those
                    conditions which led to the removal of the juvenile.

                    In support thereof the Court finds as a fact that:

                    ...

                    g). [Father] at no time sought paternity or custody of
                    [Allison].

                    h). [Mother] was very honest with the Department as to the
                    possible fathers and provided a telephone number for
                    [Father]. Social Worker Ballou made multiple phone calls,
                    mailings and emails to [Father].

                    ...

                    k). A court order was entered August 14, 2019, for [an
                    individual] and [Father] to submit to DNA testing.
                    [Father] was served with the Order to submit to DNA
                    testing on September 12, 2019 but did not complete the
                    testing until November 4, 2019; the results indicated the
                    probability of paternity as 99.99%.
                         IN RE: A.D.

                      2022-NCCOA-551

                      Opinion of the Court



p). Initially [Father] was residing in Rowan County with
his “wife” and her family. He had no drivers [sic] license
and worked odd jobs. Later he admitted they were not
married; and their relationship ended in June or July 2020.

q). While in Rockwell, NC and living with his significant
other the Department sent referrals for [Father] to have an
assessment at the Rowan County Daymark.

...

y). Although a part of the family service case plan [Father]
did not participate in a mental health/substance abuse
assessment until December 29, 2020

z). [Father] admittedly has had difficulty with being
criticized and feeling as if he is being judged. There are
times he has an intense anger. Over the years he has had
difficulty in relationships with others. He struggles with
impulsive behaviors.

...

dd). [Father] has had various jobs but is currently self-
employed working for his neighbor. His income for the year
of 2020 was $3,400.00.

ee). [Father] is approved to have supervised visitation
twice monthly for two hours. He has requested once
monthly visits and gave the reason it is hard for him to get
off work. [Father] has missed seven visits with [Allison]
since visitation began in January 2020. Transportation
to/from visits has been offered and/or provided. Gas cards
have been provided to [Father] to assist with the expense
of traveling to/from visits.

...

ii). [Father] has had inconsistent communication with the
Department. There was a period of time in the spring of
2020 and 2021 that there was little if any communication.
                                        IN RE: A.D.

                                     2022-NCCOA-551

                                     Opinion of the Court



                ...

               kk). [Father] made no effort to determine paternity or
               establish a relationship with his daughter. Upon the [trial
               court] entering an order for paternity testing to be
               conducted [Father] did not submit to the test until
               November 2019.

               ll). The Court finds that [Father’s] progress has not been
               adequate to meet the needs standing in his way to provide
               proper and adequate care for [Allison].

                ...

               nn). Substance use was the reason [Allison] came into
               foster care; [Father] has not attended mental health or
               substance use therapy as recommended by his
               assessments.

                ...

               pp). [Father] has failed to comply with all but the most
               minimal requirements of his family service case plan. The
               limited progress made is not reasonable.

               qq). Although [Father] knew prior to and after the child’s
               birth that he might be the child’s father, he did not make
               himself available for possible placement of the child when
               the child was placed in DSS custody. Indeed, he made no
               such efforts until the child was six months old and had been
               in DSS custody for all but 7 days of her life.

               rr). [Father] previously denied having any relationship
               with the child’s mother. It was only after the results of
               paternity testing were revealed that [Father] admitted to
               such a relationship.

       1. Sub-findings of Fact 10(g) and 10(kk)

¶ 32     Father challenges sub-finding 10(g) that states, “[Father] at no time sought
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       paternity or custody of [Allison]” and argues that this finding was misleading and

       incomplete. Father also contests a similar finding, finding of fact 10(kk), which

       states: “[Father] made no effort to determine paternity or establish a relationship

       with his daughter. Upon the [trial court] entering an order for paternity testing to

       be conducted [Father] did not submit to the test until November 2019.” Father argues

       that this finding is misleading.

¶ 33         It is undisputed Mother told Father she was pregnant; according to Mother’s

       testimony, Father was present when Mother’s pregnancy test results were revealed.

       Father was aware that Allison’s delivery was successful when Mother contacted him

       from the hospital.    However, according to sub-finding 10(c), Mother named two

       individuals as the possible father of Allison, with one being Father. Father testified

       at the termination hearing that when Mother contacted him from the hospital, he

       was unsure if Allison was “[his] child or if it was somebody else’s child” and if Allison

       “was even at risk of not being born” because of Mother’s lifestyle. The evidence shows

       that after Mother testified of Father’s possible paternity at an August 12, 2019

       hearing, DSS attempted to contact Father through several methods but was unable

       to reach him because the phone number Mother provided was disconnected. Once

       DSS made contact with Father in mid to late October 2019, Father completed DNA

       testing on November 4, 2019. According to Father, he did not know Allison was his

       daughter until he received the results from the DNA testing on November 21, 2019.
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       The evidence and the undisputed findings of fact demonstrate that Father sought

       paternity once he was contacted by DSS to undergo a DNA test for Allison and did so

       in November 2019.

¶ 34         As to the issue of custody and establishing a relationship with Allison, we hold

       the trial court’s findings are unsupported by the record evidence. Once adjudicated

       as Allison’s biological father, Father entered into a family service case plan on

       January 23, 2020, in order to pursue custody, be “reunif[ied],” and provide a safe,

       permanent home for his daughter. Ample record evidence demonstrates Father put

       forth great effort to establish a relationship with his daughter by moving across the

       state to be closer to her. Ms. Ballou’s testimony tended to show Father has been

       consistent in his visits with Allison since the September 11, 2020 hearing, and during

       visitations, Father talks, plays, brings gifts, and acts appropriately with his

       daughter. Further, Father ended the relationship with his girlfriend to be reunited

       with his daughter. Father also obtained employment; successfully navigated the

       administrative process of having his driver’s license reinstated; attended every

       permanency planning review hearing; and purchased a vehicle. Finally, Father

       obtained safe and appropriate housing, which included a room for Allison in his home

       and made some child support and arrearage payments. Therefore, we hold sub-

       findings of fact 10(g) and 10(kk) are not supported by clear and convincing evidence.

          2. Sub-finding of Fact 10(h)
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



¶ 35         Next, Father contends that sub-finding of fact 10(h) was “not necessarily

       wrong, but . . . incomplete” because the sub-finding leaves out that he was homeless,

       difficult to track down, and only had a remote possibility of being Allison’s father.

       Sub-finding of fact 10(h) states, “[Mother] was very honest with the Department as

       to the possible fathers and provided a telephone number for [Father]. Social Worker

       Ballou made multiple phone calls, mailings and emails to [Father].”           We are

       unpersuaded by this argument.

¶ 36         The record demonstrates that Father’s housing instability contributed to the

       difficulty in reaching him. Father testified that at the time he entered into a family

       service case plan he was seeking housing. Further, Father testified he was served

       with the order to obtain DNA testing while in the Rowan County jail. Ms. Ballou’s

       testimony further confirmed that DSS tried several methods, manners, and times to

       contact Father without success. Mother’s testimony indicated the possibility that

       Father might not have been Allison’s father and that she provided a telephone

       number purported to be Father’s to DSS. Therefore, we hold the trial court’s sub-

       finding of fact 10(h) is supported by clear and convincing evidence.

          3. Sub-finding of Fact 10(k)

¶ 37         Next, Father contends that sub-finding of fact 10(k) left out “crucial

       information” and that “[t]he [trial court’s] finding makes it seem as if [Father] was

       trying to avoid taking the test and was denying paternity.” Sub-finding of fact 10(k)
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       states:

                    A court order was entered August 14, 2019, for [an
                    individual] and [Father] to submit to DNA testing.
                    [Father] was served with the Order to submit to DNA
                    testing on September 12, 2019 but did not complete the
                    testing until November 4, 2019; the results indicated the
                    probability of paternity as 99.99%.

       In his brief, Father argues that the “crucial information” alleged to have been omitted

       by the trial court’s finding was that: Father stayed in contact with DSS so that

       together they arranged for a paternity test; Father lacked the resources to arrange

       for the test on his own; “[i]t appears that [Father] took the test at his first

       opportunity”; and DSS had difficulty locating him. We disagree.

¶ 38         Record evidence tends to show on August 14, 2019, Father and another

       individual were ordered to submit to DNA testing to establish paternity for Allison.

       Father’s testimony at the hearing established that he was served with the order for

       a paternity test on September 12, 2019. Ms. Ballou’s testimony confirmed Father

       completed the testing on November 4, 2019. The test results indicated that Father’s

       probability of paternity was 99.99% and Father was officially established to be

       Allison’s father at the January 10, 2020 review hearing. It appears that Father takes

       issue with just three words: “but did not” in the trial court’s sub-finding of fact 10(k).

       While the word “and,” substituted for the words “but did not,” may well cast a softer

       impression, the chronology of events remains unchanged. We hold sub-finding of fact
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       10(k) is supported by clear and convincing evidence.

          4. Sub-findings of Fact 10(p), 10(q), and 10(y)

¶ 39         Next, Father contends the trial court left out crucial pieces of information in

       sub-findings of fact 10(p), 10(q), and 10(y). Sub-finding of fact 10(p) states that when

       Father first became involved in this case, he resided in Rowan County “with his ‘wife’

       and her family” at which point “[h]e had no drivers [sic] license and worked odd jobs.

       Later he admitted they were not married; and their relationship ended in June or

       July 2020.” In contesting this sub-finding, we note that Father’s brief does not cite

       to any authority supporting his theory or point to any evidence in the record that

       would establish that the trial court’s sub-finding has omitted crucial information.

       Therefore, under Rule 28(b)(6) of North Carolina Rules of Appellate Procedure, this

       argument is deemed abandoned. N.C. R. App. P. 28(b)(6).

¶ 40         Concerning sub-findings of fact 10(q) and 10(y), Father contends that “[t]his

       entire situation took place during a pandemic” and many services were unavailable,

       causing scheduling appointments to be difficult while offices shut down and providers

       transitioned to working from home. Although Father’s contentions are true, the

       record shows Ms. Ballou made referrals for Father to have a mental health and

       substance abuse assessment at Daymark, located in Rowan County, because Father

       was living there at the time. Therefore, sub-finding of fact 10(q) is supported by clear

       and convincing evidence in the record.
                                                  IN RE: A.D.

                                                2022-NCCOA-551

                                               Opinion of the Court



¶ 41          Regarding sub-finding of fact 10(y), Father argues that his efforts with

       substance abuse treatment included attending Celebrate Recovery, a faith-based

       support group. Father also argues that he completed a substance abuse assessment

       and complied with the assessment’s recommendations when he was placed on

       supervised probation and ordered to so comply. Finally, Father contends that the

       disputed sub-finding does not address whether he has a current substance abuse

       problem.

¶ 42          According to a letter written by Father’s probation officer, Father was ordered

       to complete a substance abuse assessment after being placed on supervised probation

       on February 21, 2020 for a misdemeanor larceny. Father completed the substance

       abuse assessment on November 24, 2020 through the TASC program. 9 Father’s

       completion of the substance abuse assessment was also confirmed by a letter from a

       TASC care manager. To the extent that this sub-finding of fact implies that Father

       did not complete the substance abuse program until December 29, 2020, it is not

       supported by evidence and therefore, we disregard this specific portion of that sub-

       finding of fact. As to Father’s participation in a mental health assessment, Father’s

       testimony at the hearing confirmed that he did not take the assessment until the end


               9 The North Carolina Treatment Accountability for Safer Communities Network or TASC

       “provides services to people with substance abuse or mental health problems who are involved in the
       criminal justice system.” Treatment Accountability for Safer Communities, N.C. DEP’T OF HEALTH &
       HUM. SERVS., https://www.ncdhhs.gov/assistance/mental-health-substance-abuse/treatment-
       accountability-for-safer-communities (last visited July 7, 2022).
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       of December 2020. Related to Father’s mental health assessment, we hold that the

       portion of this sub-finding of fact relating to Father’s mental health assessment is

       supported by the record evidence.

          5. Sub-finding of Fact 10(z)

¶ 43          Next, Father contends sub-finding of fact 10(z) is unsupported. It states:

       “[F]ather admittedly has had difficulty with being criticized and feeling as if he is

       being judged. There are times he has an intense anger. Over the years he has had

       difficulty in relationships with others.      He struggles with impulsive behaviors.”

       Father contends this sub-finding “mentions no specific dates, and it is unclear how

       this finding applies to the twelve-month period before the filing of the termination

       petition.”   Despite Father’s contentions with this sub-finding, the record

       demonstrates that Father’s family service case plan was amended to include a mental

       health assessment and Father was to follow any resulting recommendations

       therefrom. Additionally, an undisputed finding indicates that Father and Mother’s

       relationship ended due to Father’s aggressiveness and Mother’s concerns that Father

       had mental health issues. In determining Father’s compliance with his case plan,

       there is a reasonable inference that the trial court would consider the status of

       Father’s mental health.

¶ 44          The record also demonstrates that the trial court’s sub-finding of fact is

       primarily based upon Father’s testimony at the termination hearing. At the hearing,
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       Father testified that “it is definitely an uncomfortable feeling that I get sometimes

       when I feel put on the spot, or judged, or -- but it is something I have been able to

       work on and certainly something that I have been more tolerable for in the past

       years[.]” Additionally, Father testified that in the past, he had “some hard times

       developing healthy relationships and long-lasting relationships, but that is definitely

       something that has been improving in the last couple of years[.]” Father also stated

       that acting impulsively “has been an issue in [his] past, . . . that is something [he is]

       definitely aware of . . . [i]t is something [he] will probably work on and deal with for

       the rest of [his] life” and he is seeking help for it. While the sub-finding does not

       mention specific dates, it reflects that Father’s behaviors have occurred in the past

       and are issues that are presently improving. Based upon the undisputed findings

       and the record, we uphold the trial court’s sub-finding as it is supported by clear and

       convincing evidence.

          6. Sub-finding of Fact 10(dd)

¶ 45         Next, Father contests sub-finding of fact 10(dd), which states: “[Father] has

       had various jobs but is currently self-employed working for his neighbor. His income

       for the year of 2020 was $3,400.00.” Father contends this sub-finding excludes

       information about his progress since moving to Watauga County, as he secured full-

       time employment in mid-2020 and makes approximately $1,000 per week. Father’s

       argument is in substance directed at the trial court’s determination of the credibility
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       of the evidence presented at the termination hearing and the weighing of such

       evidence. See In re P.A., 241 N.C. App. 53, 57, 772 S.E.2d 240, 244 (2015). At the

       termination hearing, Ms. Ballou testified that throughout the duration of Father’s

       family service case plan, Father worked “odd jobs,” working mostly construction and

       general labor. For a short period of time, Father obtained employment at a Coffee

       House in West Jefferson. Father’s testimony also demonstrated that he has “a full-

       time gig” and has “been doing carpentry and construction.” In terms of working in

       construction, Father testified that he works for himself and can be hired by many

       employers. For example, Father explained one of his employers is “a home builder

       that lives right across the street” from him. Further, Ms. Ballou testified that Father

       provided a copy of a 1099-NEC and a W-2 form, indicating an income of approximately

       $3,400 for the year 2020. Father testified he had not received proof of all of his income

       statements for taxes, and that he had more income in 2020 than what was indicated.

       However, at the time of the termination hearing, $3,400 was the income amount for

       2020 that could be verified by documentation.

¶ 46         We note that it is “the duty of the trial judge to consider and weigh all of the

       competent evidence, and to determine the credibility of the witnesses and the weight

       to be given their testimony.” In re S.C.R., 198 N.C. App. 525, 531-32, 679 S.E.2d 905,

       909 (2009) (citation omitted). While the trial court’s termination order did not include

       the extent of Father’s detailed employment history or Father’s recent income, the
                                               IN RE: A.D.

                                            2022-NCCOA-551

                                            Opinion of the Court



       “trial court is not required to make findings of fact on all the evidence presented, nor

       state every option it considered.” In re E.S, 378 N.C. 8, 2021-NCSC-72, ¶ 22 (quoting

       In re J.A.A., 175 N.C. App. 66, 75, 623 S.E.2d 45, 51 (2005)). The trial court made a

       “brief, pertinent, and definite finding[]” about one of the matters at issue, which is

       supported by evidence in the record. In re J.A.A., 175 N.C. App. at 75, 623 S.E.2d at

       51.

             7. Sub-finding of Fact 10(ee)

¶ 47           Next, Father challenges sub-finding of fact 10(ee) in which the trial court found

       that:

                     [F]ather is approved to have supervised visitation twice
                     monthly for two hours. He has requested once monthly
                     visits and gave the reason it is hard for him to get off work.
                     [Father] has missed seven visits with [Allison] since
                     visitation began in January 2020. Transportation to/from
                     visits has been offered and/or provided. Gas cards have
                     been provided to [Father] to assist with the expense of
                     traveling to/from visits.

       Father argues that this sub-finding of fact relies upon old information as most of

       Father’s missed visits were in “early 2020 when he was homeless, without a driver’s

       license, and living across the state.” Father argues that since moving to Watauga

       County, his visitation record has been consistent, and he stopped missing visits over

       a year before the termination hearing.

¶ 48           First, the order from the September 11, 2020 permanency planning review
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       hearing indicates that Father was approved to have supervised visitation with Allison

       for two hours every two weeks. Ms. Ballou’s testimony at the hearing illustrates it

       was recommended that Father have monthly visits with Allison and that Father

       desired his visitations to be reduced because “it was difficult to take off work as well

       as secure transportation to those visits.” Although the trial court’s findings do not

       indicate at what point in time Father missed seven visits with Allison since his

       visitation began in January 2020, the record accurately reflects this number of missed

       visitations. The trial court considered a previous permanency planning review order

       which states DSS “has transported [Allison] to Boone once for visitation and has

       offered to assist [Father] with transportation to and from visits.”       Ms. Ballou’s

       testimony also demonstrated that transportation played a factor in Father attending

       his visitations, but that DSS did provide transportation for Father a few times.

       Accordingly, there was clear and convincing evidence to support sub-finding of fact

       10(ee).

          8. Sub-finding of Fact 10(ii)

¶ 49         Next, Father contends that the trial court’s sub-finding of fact 10(ii) is

       misleading. It states that Father “has had inconsistent communication with [DSS].

       There was a period of time in the spring of 2020 and 2021 that there was little if any

       communication.” We disagree.

¶ 50         At the hearing, Ms. Ballou testified to Father’s inconsistent communication,
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       explaining that as a part of his case plan, he was expected to contact her on a weekly

       basis. Ms. Ballou described their communication as “sporadic” during the time of the

       February 28, 2020 hearing and around the time of September 2020. Ms. Ballou

       elaborated that her communication with Father was

             [a]t some points better than others, but there certainly were times where
             phone numbers would change, where we were unable to make contact,
             but overall, I would say that he has been -- at least once per month I
             have been able to somehow make contact with him. But certainly, there
             have been times in which he has been difficult to locate or that there
             have been many attempts made to get that one contact in per month and
             then there have been other months where he has been very
             communicative where I have -- I would say -- regular contact with him.

       Accordingly, there was clear and convincing evidence to support the trial court’s

       finding of Father’s inconsistent communication with DSS.

          9. Sub-findings of Fact 10(ll) and 10(pp)

¶ 51         Next, Father challenges sub-finding of fact 10(ll) as misleading. It states that

       “[t]he [trial court] finds that [Father’s] progress has not been adequate to meet the

       needs standing in his way to provide proper and adequate care for [Allison].” Father

       contests sub-finding of fact 10(pp), which states: “[Father] has failed to comply with

       all but the most minimal requirements of his family service case plan. The limited

       progress made is not reasonable.” Father argues that this finding is vague, does not

       provide dates, and does not reference the progress Father made. We agree.

¶ 52          Based upon the evidence before us, Father’s progress has been adequate to
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       address those elements in his family service case plan which would prevent him from

       providing care to Allison. During the course of Father’s family service case plan,

       Father completed parenting classes in May 2020 and has continued efforts in learning

       “how to become a better father” by communicating with the Children’s Council in

       Boone and signing up for additional parenting classes. Father also moved across the

       state to be closer to his daughter, facing homelessness to do so.

¶ 53         The record demonstrates that Father’s career is in the construction industry

       and that he has consistently worked with employers on a contractual basis during

       the course of his family service case plan. According to Father, he obtained full-time

       employment in construction several months before the termination hearing by

       working for his neighbor. This employment was verified by a letter from his neighbor.

       The record also illustrates that Father obtained appropriate and permanent housing

       in February 2021, has a one-year lease on the home, is able to pay the monthly rent

       for the home, and has prepared a room for his daughter to live with him. The record

       shows that his driver’s license was restored to him in March 2021 and that he

       purchased a vehicle in May 2021.

¶ 54         As to the substance abuse and mental health requirements in Father’s case

       plan, Ms. Ballou testified Father’s case plan was amended in March 2020 because of

       “some ongoing concerns, based on collateral information that there was potentially

       some substance use and mental health issues.” Yet these allegations of “ongoing
                                             IN RE: A.D.

                                          2022-NCCOA-551

                                          Opinion of the Court



       concerns” were never explained in her testimony or noted in previous court orders,

       notes from DSS or GAL, or at the termination hearing.            Nonetheless, Father

       addressed the added requirements in his amended case plan. Father took a substance

       abuse assessment in November 2020 and a combined mental health and substance

       abuse assessment through Daymark in late December 2020. According to a letter

       from a TASC Care Manager, Father completed two drug screens on December 21,

       2020 and January 20, 2021, which were both negative. Father also joined Celebrate

       Recovery, a weekly faith-based recovery group, which was recommended to him by

       TASC services. A Celebrate Recovery group leader confirmed Father had attended

       group sessions since November 2020.        The TASC Care Manager’s letter further

       stated, “[t]hroughout [Father’s] time in TASC it became apparent that he has taken

       his pursuit of a healthy, substance free lifestyle very seriously” and has “willingly

       engaged in services to learn skills and tools to benefit him and support him each day.”

       We note that there is no evidence of a positive drug screen throughout the pendency

       of this case.

¶ 55          In terms of mental health, Father was diagnosed with borderline personality

       disorder, and it was recommended that he engage in individual therapy and DBT

       group therapy weekly. Ms. Ballou’s testimony showed Father attended one therapy

       session and signed up for three group sessions during the month of April 2021 but

       did not attend any sessions. Father testified he had been in communication with a
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       DBT therapy leader in Watauga County and had been given “other outlets as far as

       finding DBT therapy that would be . . . conducive to [his] work schedule, she just

       found something for [him] and [he had] been communicating to her by email.”

       Father’s testimony also indicated he is aware of his impulsive behavior and is seeking

       help for it through attending the Celebrate Recovery classes, church, and Bible

       studies. Based on Father’s progress in seeking help and addressing DSS’s concerns

       regarding his unsubstantiated mental health and substance abuse issues and his

       sufficient progress in addressing the other elements of his case plan, we hold the trial

       court’s sub-findings of fact 10(ll) and 10(pp) are not supported by clear and convincing

       evidence.

          10. Sub-finding of Fact 10(nn)

¶ 56         Next, Father contends that the trial court’s sub-finding 10(nn) was misleading.

       It states, “[s]ubstance use was the reason [Allison] came into foster care; [Father] has

       not attended mental health or substance use therapy as recommended by his

       assessments[.]”   Father argues that substance abuse was a reason for Allison’s

       removal from Mother, not Father, and that this finding is inaccurate because Father

       successfully complied with the “substance abuse and mental health requirements” as

       a condition of his probation. The record demonstrates that Mother’s substance abuse

       was one of the reasons why Allison was placed into foster care, and we agree with

       Father that Allison was placed into foster care because of Mother’s substance abuse,
                                                IN RE: A.D.

                                             2022-NCCOA-551

                                             Opinion of the Court



       not his own. However, despite Father not living with Allison at the time she was

       placed into foster care, Father’s case plan was amended in March 2020 to include a

       substance abuse assessment requirement and that he follow any recommended

       treatments therefrom. Father’s probation conditions also required him to take a

       substance abuse assessment through TASC services. After this assessment with

       TASC, Father’s treatment recommendation was to go to TASC care management and

       attend MRT10 weekly. TASC services then referred Father to Daymark Recovery,

       who recommended him to SADBT weekly group meetings and Celebrate Recovery

       meetings. Based upon these assessments and recommendations, Father pursued

       several treatment options to address his alleged mental health and substance abuse

       issues by attending Celebrate Recovery meetings weekly, going to TASC care

       management monthly, and purchasing a MRT book on his own initiative, all of which

       he was able to verify to the court.

¶ 57         To the extent that sub-finding of fact 10(nn) states that Father has not

       attended mental health or substance abuse therapy as recommended by his

       assessments, we hold it to be unsupported by clear and convincing evidence and

       overrule the sub-finding.



             10 MRT or Moral Reconation Therapy is described as a “cognitive-behavioral
       treatment system that leads to enhanced moral reasoning, better decision making, and
       more appropriate behavior.” About MRT, MRT-MORAL RECONATION THERAPY®,
       http://www.moral-reconation-therapy.com/about.html (last visited July 7, 2022).
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



          11. Sub-findings of Fact 10(qq) and 10(rr)

¶ 58         Finally, Father challenges sub-findings of fact 10(qq) and 10(rr) and argues

       that they were misleading and omitted information. Finding of fact 10(qq) states:

                    [a]lthough [Father] knew prior to and after the child’s birth
                    that he might be the child’s father, he did not make himself
                    available for possible placement of the child when the child
                    was placed in DSS custody. Indeed, he made no such
                    efforts until the child was six months old and had been in
                    DSS custody for all but 7 days of her life.

       Sub-finding of fact 10(rr) states that Father “previously denied having any

       relationship with the child’s mother. It was only after the results of paternity testing

       were revealed that [Father] admitted to such a relationship.”

¶ 59         According to Mother’s testimony at the termination hearing, upon learning she

       was pregnant, Father desired her to move with him to Statesville and told her he

       would visit her during the pregnancy. Father testified he was not certain he was the

       father of the child because Mother “was involved with several other men.” In fact,

       Mother’s testimony shows she was not certain who Allison’s father was and initially

       gave the name of another individual as the putative father. The results of the

       November 2019 paternity test resolved this uncertainty. The record reflects that

       after Mother contacted Father to inform him of Allison’s birth, Father did not receive

       further news concerning Allison until September 12, 2019, when he was served with

       an order to submit to a DNA test. The record is devoid of any evidence tending to
                                               IN RE: A.D.

                                            2022-NCCOA-551

                                            Opinion of the Court



       demonstrate Father knew of Allison’s removal from Mother or her placement in DSS

       custody prior to DSS informing him.          Likewise, while the record shows Mother

       contacted Father at the time of Allison’s birth, there is no record evidence indicating

       that she informed Father of Allison’s placement into DSS custody as a result of

       Mother testing positive for drugs at birth.

¶ 60             Additionally, there is no evidence in the record to support the trial court’s

       finding that Father previously had denied having any kind of relationship with

       Mother. After DSS contacted Father in mid to late October 2019, Father took a

       paternity test on November 4, 2019. There is no indication that Father refused to

       take the paternity test or ever denied that he was in a relationship with Mother.

       Further, there was no testimony to support this finding. Therefore, we hold that the

       trial court lacked sufficient evidence to support its sub-findings of fact 10(qq) and

       10(rr).

       C. Grounds to Terminate Parental Rights

¶ 61             Finally, Father contends the trial court erred by concluding that grounds

       existed to terminate his parental rights based upon his willfully leaving Allison in a

       placement outside the home for more than 12 months without showing to the

       satisfaction of the court that reasonable progress “under the circumstances has been

       made in correcting those conditions which led to the removal” of Allison pursuant to

       N.C. Gen. Stat. § 7B-1111(a)(2). We agree.
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



¶ 62         Although Allison remained in foster care for 21 months, we hold that the trial

       court’s findings do not support the conclusion of law that Father has failed to make

       reasonable progress “under the circumstances . . . in correcting those conditions which

       led to the removal” of Allison.

¶ 63         Looking at the requirements of Father’s family service case plan, the evidence

       tends to show that Father made sufficient progress in meeting each element. The

       trial court found Father completed his parenting classes in May 2020, and Ms. Ballou

       testified that Father continued to pursue opportunities to improve his parenting

       skills, even beyond his case plan requirement, through the Children’s Council in

       Boone. Father’s case plan required visitations with Allison. To have a relationship

       with Allison and to be able to have visitations with her, Father moved across the state

       to be closer to his daughter. Ms. Ballou testified that while Father missed some visits

       early on, his visits had become consistent over time. Further, Ms. Ballou’s testimony

       tended to show that since the September 11, 2020 hearing, Father has been consistent

       in his visits with Allison; and during visitations, Father talks, plays, brings gifts, and

       acts appropriately with his daughter.

¶ 64         Father’s case plan also required him to obtain stable employment and suitable

       housing. The record evidence shows Father obtained full-time employment in his

       field of construction several months before the termination hearing. The record also

       demonstrates Father obtained appropriate and permanent housing in February 2021,
                                              IN RE: A.D.

                                           2022-NCCOA-551

                                           Opinion of the Court



       signed a one-year lease, and had consistently paid his monthly rent. Father was also

       required to obtain reliable transportation.          The record shows Father took the

       necessary steps and paid all fees to have his driver’s license reinstated in March 2021.

       Father purchased a vehicle in May 2021.

¶ 65         Concerning the substance abuse and mental health requirements in Father’s

       case plan, Father took a substance abuse assessment in November 2020 and a

       combined mental health and substance abuse assessment in late December 2020.

       Father was diagnosed with borderline personality disorder, and it was recommended

       that he engage in individual therapy and DBT group therapy. It is true that Father

       attended only one therapy session and signed up for three group sessions during the

       month of April 2021 but did not attend any sessions. However, Father has taken

       steps to register for DBT therapy by communicating with a DBT therapy leader who

       is assisting him in finding a session conducive to his work schedule. Father submitted

       to a number of drug tests, all of which were either negative or inconclusive. Further,

       Father’s probation conditions also required him to take a substance abuse assessment

       through TASC services and comply with the recommendations, which he successfully

       completed.

¶ 66         After addressing the requirements of Father’s case plan and the progress he

       has made with each one, we note a “parent’s failure to fully satisfy all elements of the

       case plan goals is not the equivalent of a lack of reasonable progress.” In re J.S.L.,
                                                IN RE: A.D.

                                             2022-NCCOA-551

                                             Opinion of the Court



       177 N.C. App. 151, 163, 628 S.E.2d 387, 394 (2006) (citation omitted). While Father

       has not met every required element in his case plan, certainly, “perfection is not

       required to reach the ‘reasonable’ standard.” In re S.D., 243 N.C. App. 65, 73, 776

       S.E.2d 862, 867 (2015). As noted above, some portions of the trial court’s findings of

       fact are not supported by the evidence, “and although they are just portions of the

       findings, they are findings on the pivotal issues.” In re S.D., 243 N.C. App. 65, 73,

       776 S.E.2d 862, 867 (2015). When we consider the many ways Father complied with

       his case plan in order to correct the conditions that led to Allison’s placement into

       custody, together with the findings of the trial court we overruled, we hold that the

       remaining findings of fact do not support the conclusion of law that Father has failed

       to make reasonable progress in correcting the conditions which led to Allison’s

       removal and do not warrant the termination of his parental rights.

                                      III.      Conclusion

¶ 67         We hold that competent evidence in the record shows Father made reasonable

       progress in correcting the conditions which led to Allison being removed from her

       home and placed in DSS custody. While Father has not fully satisfied all elements of

       his case plan, he has not shown “a prolonged inability to improve [his] situation,”

       which would warrant terminating his parental rights to Allison. In re B.J.H., ¶ 12.

       Therefore, we conclude that the trial court’s findings are not supported by clear and

       convincing evidence and the trial court erred in concluding that grounds existed to
                                     IN RE: A.D.

                                  2022-NCCOA-551

                                  Opinion of the Court



terminate Father’s parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(2).

Accordingly, we reverse the trial court’s order terminating Father’s parental rights

to his minor child.


      REVERSED.

      Judges DIETZ and MURPHY concur.